Citation Nr: 1202931	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  94-32 653	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for low back pain with bilateral lumbosacral paraspinal spasm, range of motion deficit, and lower extremity weakness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals on appeal from various rating determinations of several Department of Veterans Affairs (VA) Regional Offices (ROs).

In an October 2005 rating determination, the Los Angeles RO denied a rating in excess of 50 percent for PTSD.  It also denied service connection for low back pain with lower extremity weakness.  In June 2007, the St. Louis, Missouri, RO denied entitlement to a total rating for compensation based on individual unemployability.  The St. Louis RO retains local jurisdiction over the Veteran's claims.

The Veteran was scheduled for a Board hearing at the RO in September 2008.  He failed to appear for the hearing and has not reported good cause for his failure to appear nor has he asked that the hearing be rescheduled.  His hearing request is deemed withdrawn.

In March 2010, the Board granted a 100 percent disability rating for PTSD, and as such, found that the Veteran's claim for a TDIU was moot and dismissed the issue.


FINDINGS OF FACT

Prior to a Board decision, the Veteran's representative wrote that the Veteran wished to withdraw the appeal of the claim for service connection for low back pain with bilateral lumbosacral paraspinal spasm, range of motion deficit.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for low back pain with bilateral lumbosacral paraspinal spasm, range of motion deficit, and lower extremity weakness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

The Veteran's representative submitted a Motion to Withdraw Appeal Issues on December 23, 2011.  In the motion, his representative stated that the Veteran was satisfied with his 100 percent disability rating, and wished to withdraw his claim on appeal.  

Therefore, with regard to a claim for entitlement to service connection for low back pain with bilateral lumbosacral paraspinal spasm, range of motion deficit, and lower extremity weakness, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such a claim and it must be dismissed.


ORDER

The appeal of the denial of entitlement to service connection for low back pain with bilateral lumbosacral paraspinal spasm, range of motion deficit, and lower extremity weakness, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


